JAMES E. JOHNSON                           THE CITY OF NEW YORK                                    BILAL HAIDER
Corporation Counsel                                                                                   Senior Counsel
                                          LAW DEPARTMENT                                       Phone: (212) 356-2549
                                                                                                 Fax: (212) 356-3509
                                              100 CHURCH STREET                                 bhaider@law.nyc.gov
                                              NEW YORK, NY 10007



                                                                   December 4, 2019

        BY ECF
        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Centre Street
        New York, NY 10007


                      Re: Franklin McKenzie v. City of New York, et al.
                          17 Civ. 4899 (PAE)

        Your Honor:

                      I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, the attorney assigned to represent defendants in the above-referenced
        matter. For the reasons set forth herein, defendant City of New York respectfully requests the
        Court’s permission to file the following documents related to its Motion for Partial Summary
        Judgment, dated December 4, 2019 (see ECF No. 103), under seal:
                          1. Memorandum of Law
                          2. Local Civil Rule 56.1 Statement
                          3. Declaration of Bilal Haider
                          4. Exhibits A, D, E, F, G, H, J, L, M, and N
                         A redacted version of these documents will be filed on ECF but not included in
        the courtesy copy of the motion papers which will be sent to the Court. Defendant City of New
        York has already served plaintiff with the unredacted copies of all of the supporting documents
        for its Motion for Partial Summary Judgment. Plaintiff’s counsel takes no position with respect
        to this request.

                       The presumption of public access to the redacted portions of the brief is
        outweighed by “the privacy interests of those resisting disclosure.” Lugosch v. Pyramid Co. of
        Onondaga, 435 F.3d 110, 119 (2d Cir 2006). The document defendants seek to file under seal
        incorporate information that has been deemed Confidential pursuant to the Protective Order
       entered under Local Civil Rule 83.10. In relevant part, the Protective Order states that
       “‘Confidential Materials’ shall mean (a) New York City Police Department (“NYPD”) personnel
       and disciplinary-related records, and records of investigations regarding the conduct of Members
       of the Service of the NYPD conducted by the NYPD, the Civilian Complaint Review Board, or
       other agencies.” The Protective Order further states that:

                       Any party seeking to file papers with the Court that incorporate
                       Confidential Materials or reveal the contents thereof shall first
                       make an application to the Court for permission to file under seal
                       the specific portions of those papers disclosing Confidential
                       Materials and shall indicate whether any other party objects to that
                       request. No materials shall be filed under seal unless the Court has
                       issued an order approving the filing, in which event the filing shall
                       follow the District Court rules applicable to filing under seal.

                       Defendant City of New York respectfully submits that the Lugosch standard is
       met here, where countervailing considerations of the defendants’ privacy and reputational
       interests are sufficient to overcome the weak presumption of access that attaches to these
       records. Lugosch, 435 F.3d at 121 (countervailing factors include, among others, the privacy
       interests of those resisting disclosure); see also ECF No. 95, dated September 23, 2019 (granting
       the parties’ request to file disciplinary related discovery under seal in the instant case.) As such,
       defendant City of New York respectfully requests that the Court grant permission to file these
       documents under seal.

                      Unredacted copies of these document with the proposed redactions highlighted
       will be delivered to the Court by e-mail for review. Thank you for your consideration herein.

                                                                      Sincerely yours,


                                                                      Bilal Haider       /s
                                                                      Bilal Haider
                                                                      Senior Counsel
                                                                      Special Federal Litigation Division
                                                                      100 Church Street, Room 3-235
                                                                      New York, New York 10007
                                                                      (212) 356-3549
                                                                      bhaider@law.nyc.gov


The Court has reviewed defense counsel's proposed redactions and grants them in part. Counsel may redact the
name, badge/shield number, and tax number of the officer referred to as D-1. Counsel may also redact the names
of civilians in Exhibits D, E, and F, and the various "serial numbers" in Exhibit G. In light of these approved
redactions, and considering the Lugosch factors, the Court denies counsel's additional proposed redactions, including
to descriptions of the conduct, or alleged conduct, of D-1. Consistent with this order, defense counsel should file
appropriately redacted documents on ECF forthwith and also file unredacted versions under seal in accordance
with this district's procedures. In addition, the Court requests email copies of the unredacted exhibits without the
"Confidential" watermark on each page, as it frequently obscures the text. SO ORDERED.


  PaJA.�
 __________________________________
       PAUL A. ENGELMAYER 12/6/2019
       United States District Judge
